Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 10-2016-0063170 filed on May 24, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This Non-final rejection is in response to Request for Continued Examination (RCE) filed 05/26/2021. 
Claims 1-3, 7-9, 11, 12, 16, and 17 are amended.
Claim 10 is canceled.
Claims 1-9 and 11-20 remain pending. 

Response to Arguments
Argument 1, Applicant argues in Applicant Arguments/Remarks made in an Amendment filed 05/26/2021 pg. 11-14 that prior art Tokutake and Chandrasekaran do not explicitly teach to, “generate and transmit a fourth screen of a second application which is being executed in a background of the electronic device, to the external electronic device, if a first size of a display included in the external electronic device is larger than a second size of the display included in the electronic device or a first resolution of the display included in the external electronic device is higher than a second resolution of the display included in the electronic device”.
Response to Argument 1, Applicant’s argument has been fully considered, in light of the amendments, there is new ground of rejection based on U.S. Patent Publication Application NO. 20130162502 “Lee” and arguments regarding Tokutake and Chandrasekaran are not relevant to the current rejection. 
Lee teaches in para. [0021-24], interrupting creating image data of one of running applications associated with the multiscreen display mode, creating image data of the newly activated application and continuously creating image data of remaining 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Application NO. 20130321329 “Tokutake”, in view of U.S. Patent Publication Application NO. 20150378520 “Chandrasekaran”, and further in view of U.S. Patent Publication Application NO. 20130162502 “Lee”.
Claim 1:
Tokutake teaches an electronic device, comprising: 
a display (i.e. para. [0038], Fig. 2, Display panel 121);	a memory configured to store [an] (i.e. para. [0035], The control section 110 reads a program (software) stored in a memory 150 through the control line CL, and executes the program so as to control each section of the mobile telephone terminal apparatus 100);	 a communication interface configured to communicate (i.e. para. [0035], The control section 110 reads a program (software) stored in a memory 150 through the control line CL, and executes the program so as to control each section of the mobile telephone terminal apparatus 100) with an external electronic device (i.e. para. [0048], the mobile telephone terminal apparatus 100 and the display unit 200 are connected by a transmission cable);	 and a processor (i.e. para. [0035], Fig. 1, The control section 110 reads a program (software) stored in a memory 150) configured to be operatively connected with the memory (para. [0035], Fig. 1, memory 150) and the communication interface (i.e. para. [0045], transmission cable 300), wherein the processor is configured to: 
display, via the display, a first screen of ]a first application (i.e. Fig. 3A-B, transmit video data from the mobile telephone terminal apparatus 100 to the display unit 200; para. [0071]), the first screen having a landscape layout (i.e. para. [0060], it is noted in Fig. 3A, that mobile telephone terminal apparatus 100 is in a landscape display mode), in response to the first application being executed while the electronic device is in a landscape orientation (i.e. para. [0060], FIG. 3A, an image displayed on the display panel 121 of the mobile telephone terminal apparatus 100);	 detect an orientation of the electronic device changing from the landscape orientation (i.e. para. [0092], FIG. 6A, as illustrated by an arrow M1, when the mobile telephone terminal apparatus 100 is changed from the laterally-long direction to the longitudinally-long direction, the display state is changed to the state illustrated in FIG. 6B)to a portrait orientation (i.e. para. [0093], FIG. 6B, the image displayed on the display panel 121 of the mobile telephone terminal apparatus 100 becomes a longitudinally-long image);	 in response to detecting the orientation of the electronic device changing from the landscape orientation to the portrait orientation (i.e. para. [0102], when the control section 110 has detected a change from the laterally-long direction to the longitudinally-long direction), display, via the display, a second screen of the first application, the second screen having a portrait layout (i.e. para. [0093], FIG. 6B, the image displayed on the display panel 121 of the mobile telephone terminal apparatus 100 becomes a longitudinally-long image);	 communicate, via the communication interface (i.e. para. [0060], FIG. 3B is a connected state of the mobile telephone terminal apparatus 100 and the display unit 200 by the transmission cable 300), with the external electronic device (i.e. para. [0060], Fig. 3B, display unit 200);	 receive a characteristic information (i.e. the mobile telephone terminal apparatus 100… obtains data indicating a display ability of the display unit 200 (a display size, a number of display pixels, a frame frequency, etc.); para. [0048]) of the external electronic device (i.e. Fig. 1, Display unit 200) via the communication interface (i.e. Fig. 1, transmission cable 300);	 generate a third screen (i.e. Fig. 3B, in which the display panel 211 of the display unit 200 displays an enlarged status bar 901, an enlarged search-character input place 902, and an enlarged news display place 903 are displayed; para. [0067]) of the first application being executed (i.e. Fig. 3A-B, transmit video data from the mobile telephone terminal apparatus 100 to the display unit 200; para. [0071]), to be displayed via the external electronic device (i.e. Fig. 3A-B, display unit 200; para. [0058]), based on the characteristic information (i.e. the mobile telephone terminal apparatus 100, obtains data indicating a display ability of the display unit 200 (a display size, a number of display pixels, a frame frequency, etc.)… the terminal section 170 of the mobile telephone terminal apparatus 100 outputs video data in a format conforming to the obtained display ability; para. [0048]), (i.e. transmit video data from the mobile telephone terminal apparatus 100 to the display unit 200; para. [0072]) to the external electronic device (i.e. display unit 200; para. [0072]); 

While Tokutake teaches a memory configured to store an application and displaying a third application screen on an external device, Tokutake does not explicitly teach 

wherein the generated third screen is unchanged even if the orientation of the electronic device is changed from the landscape orientation to the portrait orientation.
However, Chandrasekaran teaches,
a memory configured to store (i.e. para. [0026], Storage module 218 may be a permanent data repository for storing information content, such as displayable content) a plurality of applications (i.e. para. [0030], applications or widgets that are currently running on mobile device 120)
wherein the generated third screen (i.e. para. [0037], Fig. 5A, content on mobile device 120 that he/she wished to show on external display 520)  is unchanged (i.e. para. [0037], Fig. 5B, button "530" that may be displayed on mobile device 120 when in a particular orientation (such as orientation 502), which, when tapped/selected, may cause the content (e.g., video, music, or other media) to " lock" in the external display 520 such that the content may continue to be displayed…until additional input is received from the user on mobile device 120 (e.g., pressing softkey or button 530 again ) even if the orientation of the electronic device (i.e. para. [0037], Fig. 5A, mobile device 120) is changed from the landscape orientation to the portrait orientation (para. [0037], With the content " locked" to displaying/playing on external display 520 upon selection of button 530, the user may rotate mobile device 120 back to orientation 501 to locate another video or media content to display on external display 520).
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the generated third screen is 
While Tokutake-Chandrasekaran teach displaying screens on an external device, Tokutake-Chandrasekaran do not explicitly teach to, 
 generate and transmit a fourth screen of a second application which is being executed in a background of the electronic device, to the external electronic device, if a first size of a display included in the external electronic device is larger than a second size of the display included in the electronic device or a first resolution of the display included in the external electronic device is higher than a second resolution of the display included in the electronic device
However, Lee also teaches
a memory configured to store a plurality of applications (i.e. para. [0019], retrieving, from a memory of the user equipment, the multiscreen mode display setting associated with the number of multitasking applications running in the user equipment);
Lee further teaches to,
(i.e. para. [0107-0108], FIG. 7B, image data of a multiscreen display mode may be created based on the obtained multiscreen mode display setting at step S7110… step S7120, the created multiscreen image data may be transferred to the coupled external device) a fourth screen (i.e. para. [0105], when the display size of external device 200 is larger than about 20 inches, at least four application windows may be displayed in the multiscreen mode) of a second application which is being executed in a background of the electronic device, to the external electronic device (i.e. para. [0118], “When there is an application running in the background mode (Yes--S7210), user equipment 100 may resume one of the applications running in the background mode to create image data at step S7220”, wherein it is noted that a user equipment is phone sized and may only display one application while running multiple applications in a background mode)), 
if a first size of a display included in the external electronic device is larger than a second size of the display included in the electronic device (i.e. para. [0098], Fig. 7A, step S7070, determination may be made as to whether a display area size of the coupled external device is greater than a reference size of a display unit when the user input is determined as the activation input) or 
a first resolution of the display included in the external electronic device is higher than a second resolution of the display included in the electronic device (i.e. para. [0099], In order to display multiple application windows in the multiscreen display mode, external device 200 may have a display size large enough for simultaneously displaying at least two application windows each of which might has a display size of user equipment 100).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to add to generate and transmit a fourth screen of a second application which is being executed in a background of the electronic device, to the external electronic device, if a first size of a display included in the external electronic device is larger than a second size of the display included in the electronic device or a first resolution of the display included in the external electronic device is higher than a second resolution of the display included in the electronic device, to Tokutake-Chandrasekaran’s generation of an image for display to an external device, with using a plurality of images and their information on an external device display as taught by Lee. One would have been motivated to combine Lee with Tokutake-Chandrasekaran, and would have had a reasonable expectation of success as the combination would maximize the benefit of using the larger display area of the coupled external device (Lee, para. [0006]).

Claim 2:
Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 1.
Lee further teaches 
wherein the first application (i.e. applications running in the user equipment; para. [0018]) includes a plurality of resources that comprise at least one of a plurality of images that vary in at least one of size (i.e. a display size of each application window; para. [0018]) and resolution and layout information (i.e. control menus and icons for controlling an overall graphic user interface of the multiscreen display mode and each application window, arrangement and sizes of the control menus and icons; para. [0018]) of the plurality of images (i.e. an overall graphic user interface; para. [0018]).

Claim 3:
Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 1.
Tokutake further teaches wherein the characteristic information of the external electronic device comprises at least one of 
the first siz(i.e. the mobile telephone terminal apparatus 100, obtains data indicating a display ability of the display unit 200 (a display size, a number of display pixels, a frame frequency, etc.)… the terminal section 170 of the mobile telephone terminal apparatus 100 outputs video data in a format conforming to the obtained display ability; para. [0048]), a display direction of the display of the external electronic device , an input processing mode of the display of the external electronic device, or location information of the external electronic device.  

Claim 4:
 Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 1.
Lee further teaches
 wherein the processor is configured to store the characteristic information of the external electronic device in the memory (i.e. user equipment 100 may store, in internal memory 150, display unit information of candidate external devices that might be connected to user equipment 100; para. [0128]).  

Claim 5:
Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 4.
Tokutake further teaches 
wherein the processor is further configured to: if the characteristic information of the external electronic device is not stored in the memory (i.e. at step S8020, display device information of external device may be obtained; para. [0128]), receive the characteristic information of the external electronic device from the external electronic device via the communication interface (i.e. user equipment 100 may request display unit information to external device 200 and obtain the display unit information from external device 200; para. [0128]);	 and if the characteristic information (i.e. unit information; para. [0128]) of the external electronic device (i.e. of candidate external devices; para. [0128]) is stored in the memory (i.e. Alternatively, user equipment 100 may identify a display unit type of external device 200 and retrieve related display unit information from internal memory 150), use the characteristic information of the external electronic device (i.e. based on the device ID, user equipment 100 may obtain the display unit information of display unit 260 of external device 200 from the stored display unit information; para. [0128]).  

Claim 6:

Lee further teaches
wherein the processor is further configured to receive the characteristic information of the external electronic device (i.e. external device; para. [0090]) from another external electronic device connected (i.e. docking device; para. [0090]) with the external electronic device (i.e. When a docking device is already coupled to user equipment 100 as a hub device and another external device is coupled to such a hub device, the docking device may detect such connection to the external device in the same manner described above; para. [0090]).  

Claim 7:
Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 1.
Lee further teaches
wherein the processor is further configured to: if the first application supports a designated display direction (i.e. the display setting may include a screen size, a screen resolution, a display direction; para. [0059]), select at least one of a plurality of resources included in the first application based on the characteristic information of the external electronic device and the designated display direction (i.e. video processing unit 140 may, reconfigure image data based on a display setting of external device 200 and generate a signal based on the reconfigured image data in response to controller 180; para. [0059]).  

Claim 8:

Lee further teaches 
wherein the memory stores the plurality of applications (i.e. applications running in a multitasking mode of the user equipment; para. [0013]) including a plurality of resources (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]), and wherein the processor is further configured to: generate (i.e. creating image data; para. [0013]) the fourth screen (i.e. resuming one of applications running in a background mode to create image data; para. [0024]) configured with a multi-window format (i.e. multiscreen mode display; para. [0013]) using at least one of the plurality of resources selected from each of the plurality of applications (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]) based on the characteristic information of the external electronic device (i.e. creating image data in a multiscreen mode display setting associated with applications running in a multitasking mode of the user equipment and information on the coupled external device; para. [0013]);	 and transmit data corresponding to the fourth screen to the external electronic device (i.e. controlling the external device to display the transmitted image data in a multiscreen display mode; para. [0013]).  

Claim 9:
Tokutake, Chandrasekaran, and Lee teach the electronic device of claim 1.
Lee further teaches
(i.e. applications running in a multitasking mode of the user equipment; para. [0013]) including a plurality of resources (i.e. image data in a multiscreen mode display setting associated with applications; para. [0013]), and wherein the processor is further configured to: generate a plurality of screens (i.e. creating multiscreen image data; para. [0016]) using at least one of the plurality of resources selected from each of the plurality of applications (i.e. a number of applications running in a multitasking mode of the user equipment; para. [0017]) based on the characteristic information of the external electronic device (i.e. setting a host-device connection display setting based on information on a display unit of the coupled external device; para. [0016]), the plurality of screens being included in the fourth screen configured with a multi-window format (i.e. multiscreen mode display; para. [0016]);	 and transmit data corresponding to the plurality of screens to the external electronic device (i.e. controlling the coupled external device to display the transmitted multiscreen image data in a dual screen display mode based on the associated multiscreen mode display setting; para. [0016]).  

Claim 11:
Claim 11 is the method claim having similar limitations of claim 1 and is rejected for similar reasons.

Claim 12:


Claim 13:
Claim 13 is the method claim having similar limitations of claim 4 and is rejected for similar reasons.

Claim 14:
Claim 14 is the method claim having similar limitations of claim 5 and is rejected for similar reasons.

Claim 15:
Claim 15 is the method claim having similar limitations of claim 6 and is rejected for similar reasons.

Claim 16:
Claim 16 is the non-transitory computer readable medium claim having similar limitations of claim 1 and is rejected for similar reasons.

Claim 17:
Claim 17 is the non-transitory computer readable medium claim having similar limitations of claim 3 and is rejected for similar reasons.

Claim 18:
Claim 18 is the non-transitory computer readable medium claim having similar limitations of claim of claim 4 and is rejected for similar reasons.

Claim 19:
Claim 19 is the non-transitory computer readable medium claim having similar limitations of claim 5 and is rejected for similar reasons.

Claim 20:
 Claim 20 is the non-transitory computer readable medium claim having similar limitations of claim 6 and is rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H TAN whose telephone number is (571)272-7433.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 571-270-3169.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.T./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171